NUMBER 13-07-749-CV

 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE GREAT LAKES DREDGE & DOCK COMPANY, L.L.C. 
  
On Petition for Writ of Mandamus
 

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Benavides

Memorandum Opinion Per Curiam

 
	On December 27, 2007, relator, Great Lakes Dredge & Dock Company L.L.C., filed
a petition for writ of mandamus with this Court in which it alleges that on November 6,
2007, the respondent, the Honorable Ricardo Rodriguez, Presiding Judge of the 92nd
Judicial District Court, Hidalgo County, Texas, abused his discretion by denying relator's
Motion to Dismiss, or in the alternative, Motion to Transfer Venue. (1) Relator's petition for
writ of mandamus asks this Court to order the respondent to vacate the November 6, 2007
order, and enter an order dismissing the underlying suit or transferring the suit to the Harris
County District Court.  On January 10, 2008, the Court denied relator's motion for
temporary relief and requested that the real party in interest, Abel Arredondo, file a 
response to the petition for writ of mandamus with this Court.  The response was duly filed.
 The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown itself entitled to the relief sought.  Accordingly,
the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a).   PER CURIAM
Memorandum Opinion delivered and
filed this 14th day of February, 2008.
  





 



1.  This Court previously denied a petition for writ of mandamus filed by relator in a companion case. 
See In re Great Lakes Dredge & Dock Co., No. 13-07-00437-CV, 2008 Tex. App. LEXIS 281, * 1 (Tex.
App.-Corpus Christi Jan. 10, 2008, orig. proceeding).